DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/07/2021, 05/21/2021, 05/21/2021 and 03/20/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: Processing unit in claims 1-20.
The Examiner notes that terms such as unit, device, module or other similar terms do not have a recognized meaning as a term of art in the field of radar or any other sensor field as it pertains to structure.  Therefore, said terms are considered generic place holders.
Here, the generic word “unit” has functional language “direct the transceiver to generate … Fourier transform … ” and is modified by the adjective “processing.”  Neither the functional language nor modifier denote structure.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 19 is rejected under 35 U.S.C. 101 because A "computer-readable storage medium” does not fall into one of the four categories of patent eligible subject matter recited in 35 U.S.C. 101 (process, machine, manufacture, or composition of matter).  Software, programming, instructions or code not claimed as embodied in computer-readable media are descriptive material per se and are not statutory because they are not capable of causing functional change in a computer.  When such descriptive material is recorded on some computer-readable medium it becomes structurally and functionally interrelated to the medium and will be statutory in most cases.  Furthermore, software, programming, instructions or code not claimed as being computer executable are not statutory because they are not capable of causing functional change in a computer.  In contrast, when a claimed computer-readable medium encoded with a computer program defines structural and functional interrelationships between the computer and the program, and the computer is capable of executing the program, allowing the program's functionality to be realized, the program will be statutory.”
“The broadest reasonable interpretation of a claim drawn to a computer readable medium (also called machine readable medium and other such variations) typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is silent.  See MPEP 2111.01.  When the broadest reasonable interpretation of a claim covers a signal per se, the claim must be rejected under 35 U.S.C. 101 as covering non-statutory subject matter.
A claim drawn to such a computer readable medium that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only the statutory embodiments to avoid a rejection under 35 U.S.C. 101 by adding the limitation "non-transitory" to the claim.”
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had 
Dependent claims 2-18 are rejected due to dependency on a rejected base claim.  
The Examiner believes it would be fair to amend “processing unit” to processor.  
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim limitation “Processing unit” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification does not provide structure for “processing unit” such as a computer, processor, etc. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 

If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 4, it is not clear as to what the “common receiver signal” refers to.   The specification states that the “common receiver signal” is either the summation or averaging of some or all of the chirps within a frame excluding chirps that are redundant or corrupted.  See Spec. Paras. 63-66. However, it is not clear whether the summation or averaging is performed on 
Dependent claims 2-18 are rejected due to dependency on a rejected base claim.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Santra (US 2019/0302253).
As to claims 1 and 19-20, Santra teaches a radar system (Fig. 1 item 102) comprising: 
an antenna array (Fig. 2A items 212 and 214); 
a transceiver configured to generate radar signals via the antenna array (Fig. 2A item 202); and
a processing unit (Fig. 2A item 204 see also Para. 81 “computer readable storage medium …” meets scope of claim 19) configured to: 
direct the transceiver to generate, for a plurality of frames, the radar signals having a chirp pattern that has a first period of multiple chirps followed by a second period of idle time 
apply a Fourier transform to respective reflections of the radar signals obtained during each of the plurality of frames to determine a respective amplitude of the reflections as a function of range for each of the plurality of frames (Fig. 9 item 906 “Range FFT”); 
based on the respective amplitude of the reflections for each of the plurality of frames, determine a standard deviation in the respective amplitude for the reflections within each of the plurality of frames (Para. 54 “Range-gate measurements that fall below the threshold established by the short-time energy of the moving variance of the range-gate are considered to be representative of static objects, and thus such frame data is ignored (in step 920). On the other hand, range-gate measurements that are above the threshold are considered to be representative of a movement or motion being present in the corresponding range-bin, and thus used in the data preparation step 804 of the method 800.”  See also Figs. 8-9); and 
in response to the standard deviation in the respective amplitude for any of the reflections within the plurality of frames satisfying a noise threshold, output, an indication of a living object detected during the plurality of frames (Id. see also Para. 65 “in step 806-6, it is determined (e.g. by a processor) whether the trajectory of motion tracked in step 806-5 corresponds to a human foot signature associated with opening or closing the trunk 306 of the vehicle 300.”).
As to claim 2, Santra discloses the radar system of claim 1, wherein the processing unit is configured to determine the respective amplitude of the reflections as a function of range for each of the plurality of frames by applying the Fourier transform to a respective receiver signal of each of the multiple chirps in each frame (Fig. 9 item 906 “Range FFT” see also Para 54. “a threshold-based approach is used to determine whether or not the segment of range-gate window See also Para. 52 “determine which range-gates represent detected objects.” Fig. 9 item 912 “Range-Gate Selection Strategy”), the respective receiver signal of each of the multiple chirps in each frame including a respective digital beat signal including respective baseband data (Para. 31 “determine beat frequency signals”).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being obvious over Santra.
As to claim 3, Santra teaches the radar system of claim 2, wherein the processing unit is further configured to determine the respective amplitude of the reflections as a function of range for each of the plurality of frames by integrating, using non-coherent integration, results of the applying the Fourier transform to the respective receiver signal of each chirp of the multiple chirps in each frame over the plurality of frames (Para. 3 “non-coherent”).
In view of the background teachings of Santra and common knowledge of the ordinarily skilled, it would have been obvious to use non-coherent integration in order to improve signal-to-noise of the signal thereby reducing false alarms.  The Examiner notes that non-coherent requires less processing than coherent integration because coherent integration keeps track of phase.  

Claim 11 is rejected under 35 U.S.C. 103 as being obvious over Santra in view of Nayyar (US 2016/0018511).
As to claim 11, Santra does not teach the radar system of claim 1, wherein the noise threshold is an adaptive noise threshold as a function of range and the processing unit is further configured to adjust the adaptive noise threshold based on a dynamic noise response of the radar system.
Nayyar teaches the Constant False Alarm Rate method and further teaches that a threshold of range-Doppler index can be adapted based on estimated noise variance.  See Para. 62 and 71.  The Examiner notes that CFAR is an adaptive threshold method based on statistical data of the radar signal.
In view of the teachings of Nayyar, it would have been obvious to implement the CFAR method as taught by Nayyar to any radar system including Santra in order to improve SNR thereby reducing false alarms.  
Claims 12-15 are rejected under 35 U.S.C. 103 as being obvious over Santra in view of Kim (US 2003/0025631).
As to claim 12, Santra does not teach the radar system of claim 1, wherein the standard deviation is a current standard deviation, the processing unit is further configured to: determine a baseline standard deviation in amplitude for reflections obtained in at least two prior frames based on a respective amplitude as a function of range for each of the at least two prior frames; and determine the adaptive noise threshold by smoothing the baseline standard deviation and setting the adaptive noise threshold to the baseline standard deviation.
In the same field of endeavor, Kim teaches for each required frame (Para. 237 Fig. 28 item 1346) determining new values standard deviation and mean/average as well as updating the Id. items 1349 and 1352).   In other words, Kim is teaching an interactive threshold based on continually updating the standard deviation and mean/average.  
In view of the teachings of Kim, it would have been obvious to a person having ordinary skill in the art to apply an iteratively adaptive threshold based on updating statistics such as standard deviation and mean/average in order to continually adjust the noise threshold thereby reducing false alarms.  
As to claim 13, Santra in view of Kim teaches the radar system of claim 12, wherein the processing unit is further configured to add an offset to the baseline standard deviation after smoothing the baseline standard deviation to determine the adaptive noise threshold (Id. An updated standard deviation, STD, could be written as STD + X wherein X would be considered an offset or at least the equivalent thereof.).
As to claim 14, Santra teaches the radar system of claim 1, wherein the standard deviation is a first standard deviation, wherein the processing unit is further configured to: direct the transceiver to generate, for a subsequent frame, the chirp pattern that has the first period of multiple chirps followed by the second period of idle time (in addition to Para. 53 see Para. 28 “tracking” thus teaching of Para. 53 is done a plurality of times); determine,  (Id. Para. 54.  Again, in order to track, Santra would have to repeat the teachings of at least Paras. 53-54); and in response to the second standard deviation not satisfying the noise threshold, refrain from outputting the indication of the object (Id. 
In the same field of endeavor, Kim teaches for each required frame (Para. 237 Fig. 28 item 1346) determining new values standard deviation and mean/average as well as updating the threshold (Id. items 1349 and 1352).   In other words, Kim is teaching an interactive threshold based on continually updating the standard deviation and mean/average.  
In view of the teachings of Kim, it would have been obvious to a person having ordinary skill in the art to apply an iteratively adaptive threshold based on updating statistics such as standard deviation and mean/average in order to continually adjust the noise threshold thereby reducing false alarms.  Here, the updating of the standard deviation would meet the scope of  “based in part on the first standard deviation.”
As to claim 15, Santra teaches the radar system of claim 1, wherein the standard deviation is a first standard deviation, wherein the processing unit is further configured to: direct the transceiver to generate, for a subsequent frame, the chirp pattern that has the first period of multiple chirps followed by the second period of idle time (in addition to Para. 53 see Para. 28 “tracking” thus teaching of Para. 53 is done a plurality of times); determine,  (Id. Para. 54.  Again, in order to track, Santra would have to repeat the teachings of at least Paras. 53-54); and in response to the second standard deviation satisfying the noise threshold, output the indication of the object (Id. Para. 54 Fig. 9 item 804).
In the same field of endeavor, Kim teaches for each required frame (Para. 237 Fig. 28 item 1346) determining new values standard deviation and mean/average as well as updating the Id. items 1349 and 1352).   In other words, Kim is teaching an interactive threshold based on continually updating the standard deviation and mean/average.  
In view of the teachings of Kim, it would have been obvious to a person having ordinary skill in the art to apply an iteratively adaptive threshold based on updating statistics such as standard deviation and mean/average in order to continually adjust the noise threshold thereby reducing false alarms.  Here, the updating of the standard deviation would meet the scope of  “based in part on the first standard deviation.”
Claims 1 and 19-20 are rejected under 35 U.S.C. 103 as being obvious over Lu-Dac (US 2018/0170213) in view of Santra.
As to claims 1 and 19-20, Lu-Dac teaches a radar system comprising: 
an antenna (Fig. 1 item 102 transceiver presumably has an antenna) 
a transceiver (Id.) configured to generate radar signals via the antenna (Id.)  and 
a processing unit (Para. 91 “processor” Santra also teaches a memory device I Para. 24 thus meeting the scope of claim 19 “computer-readable storage medium”) configured to: 
direct the transceiver to generate, for a plurality of frames, the radar signals (Para. 17) ; 
apply a Fourier transform to respective reflections of the radar signals obtained during each of the plurality of frames to determine a respective amplitude of the reflections as a function of range for each of the plurality of frames (Para. 81 “Further, the dominant frequency extraction s1126 may comprise autocorrelation and peak finding, FFT and peak finding, or FIT and peak finding (s1426). In addition, the frequency regularity extraction operation (s1128) may 
based on the respective amplitude of the reflections for each of the plurality of frames, determine a standard deviation in the respective amplitude for the reflections within each of the plurality of frames (Id. “standard deviation of the peaks”); and in response to the standard deviation in the respective amplitude for any of the reflections within the plurality of frames satisfying a noise threshold (Para. 18 “the frequencies are not varied as a function of the results of the decision algorithm but could be a function of temperature, signal to noise ratio or detection of destructive interferences.”  See also Para. 52 “the “R-Value” … takes into account … to limit higher frequency noises …”), output, an indication of a living object detected during the plurality of frames (Fig. 5).
Common Knowledge: It is common knowledge that the pulse length determines both range resolution and Doppler resolution wherein a decreased pulse length increases range resolution (time) and an increased pulse length increases Doppler resolution (frequency).  Chirp waveforms are known for increasing bandwidth thus simultaneously increasing both range and Doppler resolution thus providing an improvement over simply adjusting the pulse width that could only increase one of either range or Doppler resolution at a time at the expense of the other.  It is also well-known that the length between pulses, referred to as pulse repletion frequency, PRF, determines the maximum unambiguous range and maximum unambiguous Doppler frequency wherein the maximum unambiguous range is inversely proportional to the PRF and maximum unambiguous Doppler is proportional to the PRF.   It is also well-known that array antennas increase angular resolution because there is more than one antenna element.  
In the same field of endeavor, Santra teaches an antenna array as shown in Fig. 2A.  Santra also teaches at Para. 50 chirp waveforms and at Para. 53 an idle time (transmission-free duration) providing a maximum Doppler frequency of 31.25.  The Examiner notes that having an idle time less in duration than the Doppler frame is less in duration than if the idle time had a duration longer than the Doppler frame thus having an otherwise smaller pulse repletion interval, PRI, thus corresponding to a longer PRF thus suggesting an improved maximum unambiguous Doppler frequency.  
In view of the teachings Santra and common knowledge, it would have been obvious to a person of ordinary skill at the time of filing to substitute the presumed antenna as shown in Santra Fig. 1 with an array antenna as well as modulating the waveforms with a chirp waveform with a transmission free period in order to provide for improved angular resolution, simultaneous range and Doppler resolution and improved maximum unambiguous Doppler frequency.  
Claim 7 is rejected under 35 U.S.C. 103 as being obvious over Lu-Dac in view of Santra and in further view of Li (US 2003/0201894).
As to claim 7, Lu-Dac in view of Santra teaches the radar system of claim 1, wherein:
the radar system is integrated in a vehicle (Para. 17, Fig. 1); a field-of-view of the radar system includes one or more areas occupied by passengers of the vehicle (Fig. 1): the indication of the living object detected during the plurality of frames is an indication of a passenger of the vehicle (Fig. 5); 
.
Lu-Dac’s invention as a whole is directed to determining whether an unattended child including a sleeping child is present in a vehicle.  The Examiner notes that there has been plenty 
In the same field of endeavor, Li teaches “When an occupant is detected trapped within the vehicle, the voting machine generates an output signal indicative of a high confidence decision, a low confidence decision, or an intermediate C-level confidence decision. The decision may be used to provide an indication or warning to the driver of the vehicle (Para. 38).”
In view of the teachings of Li, it would have been obvious to one of ordinary skill at the time of filing to implement an alert system with the radar system in Lu-Dac in view of Santra in order to provide an alert for an unattended child thereby reducing the risk of serious injury or even death.  
Claim 10 is rejected under 35 U.S.C. 103 as being obvious over Lu-Dac in view of Santra and in further view of Ikizyan (US 6,064,334)
As to claim 10, Lu-Dac in view of Santra does not teach the radar system of claim 1, wherein the noise threshold is a predetermined threshold based on predetermined characteristics of the radar system.
Lu-Dac at Para. 18 acknowledges the importance of temperature, signal to noise ratio (SNR) or detection of destructive interferences thus suggesting a need, especially as it relates to temperature and SNR, for a threshold based on characteristics of a receiver.  
In the same field of endeavor, Ikizyan teaches “CFAR recognizes that there will always be a given amount of variance in the energy content of the received pulses, including variance due to other factors including the radar's own internal noise, for example, thermal noise.”
In view of the teachings of Ikizyan, it would have been obvious to a person having ordinary skill in the art at the time of filing in order to take into account receiver characteristics such as temperature when setting a threshold thereby reducing false alarms.  
Allowable Subject Matter
Claims 4-6, 8-9 and 16-18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Regarding claims 4-6, Santra teaches away from the subject matter because the Fourier transforms that occur in Fig. 9 occur in Fig. 8 item 802 which occurs before the summation item 804-2 as shown in Fig. 8.  Claims 5-6 depend on claim 4.  
Regarding claims 8-9, Santra teaches away from the subject matter claimed because Santra’s Doppler frame is 512 microseconds is longer than the transmission-free duration (idle time) which last for about 448 microseconds, See Santra at Para. 53; whereas, claim 9 requires that the idle time (second period) is longer than the chirp frames (first period) as claimed.  Claim 9 depends on claim 8.  
Regarding claims 16-18, the closest prior art is Kim that teaches an updated threshold based on an updated standard deviation and mean.  See Kim Paras. 236-237 and Fig. 9.  Nothing in Kim suggests that the current mean has to be larger (instead of smaller) than a subsequent mean as required by the claim language “current mean amplitude equal to the previous mean amplitude incremented by a fraction of the amplitude of the subsequent frame …” as required by claim 16.  Claims 17-18 depend on claim 16.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Li (US 2017/0102457) teaches “standard deviation of the range spectrum is used in real experiment to differentiate human and stationary target in the same angular direction.”  Mabrouk (US 20105/0369911) teaches “a null hypothesis that an amplitude of the breathing signal is a result of interference only, and H.sub.1 is a hypothesis that amplitude of the breathing signal is combined result of interference, clutter, and echoes from a target, β is the threshold, γ is the skewness in all range-bins, and σ is the variance of the skewness in all range-bins (claim 6).”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL W JUSTICE whose telephone number is (571)270-7029. The examiner can normally be reached 7:30 - 5:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin Heard can be reached on 571-272-3236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/M.W.J./Examiner, Art Unit 3648                                                                                                                                                                                                        
/ERIN F HEARD/Supervisory Patent Examiner, Art Unit 3648